MEMORANDUM OPINION


No. 04-07-00433-CV


IN RE John GASKEY


Original Mandamus Proceeding (1)


PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	August 15, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
 John Gaskey has filed a petition for a writ of mandamus challenging the trial court's denial
of his motion to dismiss the underlying child custody modification proceedings for lack of
jurisdiction.  This court has considered Gaskey's mandamus petition and the record and is of the
opinion that relief should be denied.  Based on the arguments and the evidence presented, the trial
court could have properly concluded that it retained jurisdiction. See Tex. Fam. Code Ann. §
152.202(a) (Vernon 2002); In re Forlenza, 140 S.W.3d 373, 379 (Tex. 2004) (orig. proceeding).  The
trial court did not abuse its discretion in denying Gaskey's motion to dismiss.  Accordingly,
Gaskey's petition for a writ of mandamus is denied.  See Tex. R. App. P.  52.8(a). 
							PER CURIAM
1. This proceeding arises out of Cause No. 2001-CI-17440, styled In the Interest of D.W.G., pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable Andy Mireles presiding.  However, the challenged order was
signed by the Honorable Michael Peden, presiding judge of the 285th Judicial District Court, Bexar County, Texas.